Citation Nr: 0122081	
Decision Date: 09/06/01    Archive Date: 09/12/01

DOCKET NO.  99-17 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the veteran timely requested waiver of recovery of an 
overpayment of pension benefits in the calculated amount of 
$4,721.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
August 1958.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1999 decision of the Committee 
on Waivers and Compromises (Committee) of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Committee determined that the veteran's request for a 
waiver of overpayment was not timely filed.


FINDINGS OF FACT

1.  The record reflects that on January 9, 1998, notice was 
sent to the veteran in writing regarding an overpayment of VA 
pension benefits in the amount of $4,721.00, which included 
the Notice of Rights.

2.  A request for waiver of recovery of the overpayment of VA 
improved pension benefits in the amount of $4,721.00 was 
received by the Committee on May 12, 1999.

3.  The veteran has not brought forth evidence which shows 
that as a result of an error by VA or the postal authorities, 
or due to other circumstances beyond his control, that there 
was a delay in the receipt of the notification of 
indebtedness beyond the time customarily required for 
mailing.


CONCLUSION OF LAW

A timely request for waiver of recovery of the overpayment of 
VA pension benefits in the amount of $4,721.00 was not 
received.  38 U.S.C.A. § 5302(a) (West 1991 & Supp. 2001); 38 
C.F.R. § 1.963 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had been in receipt of pension benefits since 
August 1985.  He was granted special monthly pension on 
account of need for regular aid and attendance as of June 
1993.  On May 22, 1997, the RO was informed that the veteran 
had been placed on a six-month contract at the Hearne 
Healthcare Center in Hearne, Texas.  In August 1997, the 
veteran's daughter-in-law called the RO to inform it that the 
veteran had been admitted to a VA contract nursing home for 
six months as of May 1997.  

On October 14, 1997, the RO informed the veteran that it had 
been told he had been admitted for treatment in May 1997 at 
the VA Medical Center in Temple, Texas, and had subsequently 
been admitted to a nursing home at VA expense.  The RO added 
that his special monthly pension would be stopped as a result 
of the nursing home care he was receiving and that his 
payments would also be reduced because VA was paying for the 
nursing home care.  The RO noted that this adjustment would 
result in an overpayment of benefits and that he would be 
notified of such in a separate letter.  The letter reflects 
that a copy was sent to the veteran's representative at that 
time-the Texas Veterans Commission.

In a December 23, 1997, letter, the RO informed the veteran 
that it had reduced his payments and that, because of this 
change, he had been paid too much.  The RO stated the veteran 
would be notified shortly how much he had been overpaid.  A 
copy of this letter was sent to the veteran's representative 
at that time.

The record reflects that on January 9, 1998, a demand letter 
was issued, telling the veteran that he had an overpayment of 
pension benefits.  Attached to the letter was the notice of 
the veteran's appellate rights.  Although the January 1998 
letter is not of record, in a July 1999 sworn statement, a VA 
employee stated that the letter had gone out on January 9, 
1998, and was sent to the veteran's address at the VA 
contract nursing home in Hearne, Texas.  He further noted 
that the letter had not been returned as undeliverable.

In a May 1999 letter, the veteran stated he was residing at 
the nursing home in Hearne, Texas, and did not recall 
receiving a notice of needing to file paperwork within six 
months until it was too late.  He asked that the current 
balance be waived.

In the June 1999 decision on appeal, the Committee denied the 
veteran's request for a waiver of overpayment, stating that 
the veteran's request had been untimely.  This decision was 
affirmed in a July reconsideration decision.

II.  Duty to Assist

The Board observes that the recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
and has enhanced its duty to assist a veteran in developing 
the facts pertinent to the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (hereinafter, "VCAA").  Since these 
legislative changes serve to eliminate the "gatekeeping" 
function in the VA claims process imposed by the standard for 
a well-grounded claim, see, e.g., Hensley v. West, 212 F.3d 
1255, 1260 (Fed. Cir. 2000), the Board is of the opinion that 
the new legislative changes are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Thus, given that the changes articulated in the new 
legislation are less stringent than the function served by 
requiring a claimant to establish a well-grounded claim, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the RO informed the veteran that his payments would be 
reduced and that an overpayment would be created and that he 
would be notified of such overpayment.  As stated above, 
although a copy of the January 1998 letter is not of record, 
a VA employee has certified that such was sent to the 
veteran's address, which is the nursing home in which he 
currently resides, and that the notification letter included 
the veteran's notice of appeal rights.  Additionally, in the 
July 1999 statement of the case, the veteran was informed why 
the Committee had determined he had not filed his waiver of 
overpayment in a timely manner.  The veteran was given the 
pertinent regulations that applied to the claim.  
Correspondence copies of these determinations were mailed to 
the veteran's accredited representative at that time, the 
Texas Veterans Commission.  These determinations were not 
returned by the United States Postal Service as 
undeliverable, and thus the veteran and his representative 
are presumed to have received these notifications.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).  The Board 
notes that the veteran's current representative is the 
Disabled American Veterans.

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

III.  Criteria

Under the applicable regulations, a request for waiver of an 
indebtedness shall only be considered if made within 180 days 
following the date of notice of the indebtedness to the 
debtor.  38 C.F.R. § 1.963(b)(2); see also 38 U.S.C.A. 
§ 5302.  The 180-day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error 
by the VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, that there was a 
delay in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for 
mailing.  38 C.F.R. § 1.963(b)(2).  If the requester does 
substantiate that there was such a delay in the receipt of 
the notice of indebtedness, the 180-day period shall be 
computed from the date of the requestor's actual receipt of 
the notice of indebtedness.  


IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a finding that the veteran submitted a timely request for a 
waiver of overpayment of $4,721.00.  The reasons are 
explained below.

The evidence establishes that the veteran was notified on 
January 9, 1998, of the overpayment of $4,721.00, which 
included a copy of his notice of appeal rights.  A timely 
request for a waiver of overpayment would have needed to have 
been received by the VA within 180 days, which would have 
been July 8, 1998.  The veteran's request was not received 
until May 12, 1999, which is 10 months too late for 
consideration of the request.  See 38 C.F.R. § 1.963(b)(2).

The Board notes that it has not been contended or shown that 
the veteran ever requested an extension of time to file a 
waiver request.  In addition, the veteran has not 
substantiated that the letter notifying him of the 
indebtedness and the right to request a waiver was not 
received by him within a few days after it was posted.  While 
the evidence of record shows that the veteran was living in a 
nursing home during the period of time in question, the 
demand letter notifying him of his right to request a waiver 
was sent to the veteran at the nursing home.  The record 
reflects that the RO sent it to the correct address.  
Moreover, there is nothing in the record to establish that 
the demand letter was returned as undeliverable.

Therefore, for the reasons stated above, a claim for waiver 
of recovery of an overpayment of pension benefits in the 
amount of $4.721.00 was not timely filed.  The Board regrets 
that a more favorable decision could not be made in this 
case.



ORDER

As a timely claim for waiver of recovery of an overpayment of 
pension benefits in the amount of $4,721.00 was not 
submitted, the appeal is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

